     7/11/2019                                    www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl
                             Case 3:19-cv-08205-DWL  Document 1-1 Filed 07/15/19 Page 1 of 2
                                                  UNITED STATES DISTRICT COURT
                                                      DISTRICT OF ARIZONA


                                                          Civil Cover Sheet
This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September 1974. The data is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained herein neither replaces nor
supplements the filing and service of pleadings or other papers as required by law. This form is authorized for use only in the District of Arizona.

The completed cover sheet must be printed directly to PDF and filed as an attachment to the Complaint
                                       or Notice of Removal.

                                                                                               Lotus Garden Restaurant, Inc., dba Lotus
 Plaintiff(s): Kimberly Cassell                                              Defendant(s):
                                                                                               Garden Chinese Restaurant
County of Residence: Navajo                                                 County of Residence: Navajo
County Where Claim For Relief Arose: Navajo


Plaintiff's Atty(s):                                                        Defendant's Atty(s):
Mark J. Bourassa                                                            Jeffrey T. Pyburn
The Bourassa Law Group, LLC                                                 Gallagher & Kennedy, PA
16165 N. 83rd Avenue, Suite 200                                             2575 E. Camelback Road, Suite 1100
Peoria, Arizona 85339                                                       Phienix, Arizona 85016
480-867-7177                                                                602-530-8000


Melinda D. Favors
The Bourassa Law Group, LLC
16165 N. 83rd Avenue, Suite 200
Peoria, Arizona 85339
480-867-7177



REMOVAL FROM NAVAJO COUNTY, CASE #CV2019-00175

II. Basis of Jurisdiction:                      3. Federal Question (U.S. not a party)

III. Citizenship of Principal Parties
(Diversity Cases Only)
                             Plaintiff:- N/A
                           Defendant:- N/A

IV. Origin :                                    2. Removed From State Court

V. Nature of Suit:                              446 Amer. w/Disabilities - Other

VI.Cause of Action:                             42 U.S.C.§ 12181 et seq.; 28 U.S.C.§1331; 28 U.S.C. §1441; Plaintiff alleges that
                                                Defendant failed to adequately modify their establishment for use of visually
                                                impaired patrons in violation of Title III of the Americans with Disabilities Act of
                                                1990. Defendant denies these allegations.
VII.www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl
     Requested in Complaint                                                                                                                     1/2
      7/11/2019               Class 3:19-cv-08205-DWL
                             Case   Action: No      www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl
                                                       Document 1-1 Filed 07/15/19 Page 2 of 2
                            Dollar Demand:
                             Jury Demand: No

VIII. This case is not related to another case.

Signature: Jeffrey T. Pyburn

       Date: 7/11/2019
If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser and change it.
Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

Revised: 01/2014




      www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                                 2/2
